DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 2/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11,258,988, 10,406,068, and 9,750,661 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose a method  comprising: positioning an individual on an elevation device, the elevation device comprising an upper support movably coupled to the base, the upper support being  configured to receive and support the individual’s upper back, shoulders, and head such that a central portion of the brain is positioned above the heart and shoulders relative to a horizontal plane at all angular positions of the upper support including both an elevated and a lowermost position of the upper support as substantially claimed in claim 1.  These limitations in combination with the rest of the limitations of claim 1 are not reasonably taught by the prior art of record.
Similarly:
The prior art of record fails to teach a method of performing CPR comprising: positioning an individual on an elevation device such that a central portion of the brain is positioned above the heart and shoulders at all angular positions of the upper support as substantially claimed in claim 9.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/LaToya M Louis/Primary Examiner, Art Unit 3785